PER CURIAM.
See Saunders v. State, 837 So.2d 433 (Fla. 2d DCA 2002) (“Although we are sympathetic to [the petitioner’s] situation, we deny the petition [for writ of prohibition] because we know of no mechanism by which he can force the trial court to timely dispose of the violation of probation....”); Norman v. State, 900 So.2d 702 (Fla. 2d DCA 2005) (concluding that trial court has no ministerial duty to conduct a VOP hear*1239ing under factual circumstances which are similar to the instant case).
PETITION DENIED.
PALMER, C.J., SAWAYA and MONACO, JJ., concur.